UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1941



RICHARD MANOUANA MILANDOU,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-376-839)


Submitted:   February 9, 2004          Decided:     February 24, 2004


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Papu Sandhu, Senior Litigation
Counsel, Isaac R. Campbell, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Richard Manouana Milandou, a native and citizen of the

Congo, petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion for reconsideration and to

reopen the proceedings.            We deny the petition for review.

           We review the Board’s denial of a motion to reopen or a

motion to reconsider with extreme deference and only for an abuse

of discretion.        8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502

U.S. 314, 323-24 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th

Cir.   1999).        Such       motions     are     especially   disfavored    “in   a

deportation proceeding, where, as a general matter, every delay

works to the advantage of the deportable alien who wishes merely to

remain in the United States.”                Doherty, 502 U.S. at 323.

           “A motion to reopen proceedings shall not be granted

unless it appears to the Board that evidence sought to be offered

is   material    and      was    not    available      and   could   not   have   been

discovered      or    presented        at    the    former   hearing.”     8   C.F.R.

§ 1003.2(c)(1) (2003).             A motion to reconsider asserts that the

Board made an error in its earlier decision, Zhao v. United States

Dep’t of Justice, 265 F.3d 83, 90 (2d Cir. 2001), and requires the

movant to specify the error of fact or law in the Board’s prior

decision   and       be   supported         by   pertinent   authority,    8   C.F.R.




                                            - 2 -
§ 1003.2(b)(1) (2003).        We find the Board did not abuse its

discretion.*

          Accordingly,   we    deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




     *
      We do not have jurisdiction to review the Board’s order
affirming without opinion the immigration judge’s decision denying
Milandou’s applications for asylum, withholding from removal and
withholding under the Convention Against Torture. See 8 U.S.C.
§ 1252(b)(1) (2000); Stone v. INS, 514 U.S. 386, 394, 405 (1995).


                                 - 3 -